Citation Nr: 1531229	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  11-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a December 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The RO sent the Veteran a notice letter regarding PTSD in February 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim must be remanded for a new VA opinion.  A VA audiological examination was obtained in April 2010, in which the Veteran was diagnosed with bilateral hearing loss for VA purposes.  The April 2010 VA examiner stated that she could not provide an opinion without resort to mere speculation because she did not have the Veteran's claims file.  VA obtained an addendum opinion from the VA examiner in June 2010.  The VA examiner found that the Veteran's hearing loss is not caused by or a result of his time as a wireman in the Marine Corps.  In the rationale, the examiner noted that "hearing was found to be 15/15 at the time of enlistment and within normal limits bilaterally at the time of separation, therefore current hearing loss is not caused by or a result of claimants time as a wireman in the Marine Corps."

As the Veteran's separation audiometric report was from February 1967, it is assumed to have been in ASA units, and requires conversion to ISO units.  Converting these results to ISO units, the relevant findings from the examination, in pure tone thresholds in decibels at relevant Hertz levels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
5
LEFT
15
5
20
25
20

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  Thus, the Veteran's February 1967 audiometric results from his discharge from service indicate he had some degree of hearing loss in both ears at 3000 Hertz.  In Hensley, the Court also held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  The Veteran has asserted that he has had hearing loss since service.  See August 2010 notice of disagreement.  As the VA examiner based her rationale on the fact that the Veteran's hearing was within normal at the time of his discharge from service, the VA opinion is inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the claim must be remanded for a new VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA clinician of appropriate expertise to address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral hearing loss had its initial onset in service or is otherwise related to service.

For purposes of the opinion, the VA clinician should assume the Veteran was exposed to loud noise in service.  The VA clinician should also address the Veteran's February 1967 separation VA examination report which indicates the Veteran had some degree of hearing loss at the time of his discharge from service under Hensley.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA clinician determines that another VA audiological examination is necessary to provide the opinion, such should be accomplished.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




